Citation Nr: 0202113	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  96-51 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment to a disability rating in excess of 
10 percent for service-connected synovitis of the right 
wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from August 1941 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1996, a statement of the case was issued in 
September 1996, and a substantive appeal was received in 
October 1996. 

The Board notes that a November 2001 rating decision (in 
part) denied entitlement to an increased rating for service-
connected right knee disability.  In February 2002, the 
veteran's representative submitted a document entitled 
"Appellant's Brief" which lists the issue as a right wrist 
disability.  However, this document includes argument 
pertinent to the right knee disability.  If this 
communication was intended to be a notice of disagreement 
from the November 2001 rating decision on the right knee 
disability issue, it may not be considered a valid notice of 
disagreement since it was received at the Board, not the RO , 
as required by 38 U.S.C.A. § 7105(b)(1) (West 1991); see also 
Beyrle v. Brown, 9 Vet.App. 24, 28 (1996) (hearing testimony 
before the Board, even though given within the one-year 
notice of disagreement filing period, cannot constitute a 
valid notice of disagreement because it was taken before the 
Board and not the RO).  Accordingly, the Board is not 
required to remand this matter to the RO per Manlincon v. 
West, 12 Vet.App. 238 (1999).  However, this matter is hereby 
referred to the RO for appropriate clarification and any 
necessary action once the claims file is received back at the 
RO.


FINDING OF FACT

The veteran's service-connected synovitis of the right wrist 
is manifested by definite painful limitation of motion, but 
without ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 10 percent for service-connected 
synovitis of the right wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including Diagnostic Code 5215 (2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The July 1996 rating decision granted service connection for 
right wrist disability described for rating purposes as 
synovitis of the right wrist and assigned a 10 percent rating 
effective December 8, 1995.  The veteran claims that a higher 
rating is warranted.

Before undertaking an analysis of the evidence in this case, 
the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes various medical records, 
including a May 1996 private medical examination report and 
the reports of VA examinations conducted in June 1996, March 
1997, and February 2000.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to assignment of a higher rating for his right 
wrist disability.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the present 
case, since the veteran is appealing the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Synovitis is to be rated on limitation of motion of the 
affected part, as arthritis, degenerative.  Diagnostic Code 
5020.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Limitation of motion of the wrist is rated under Code 5215.  
The highest rating available under this Code is 10 percent.  
Such a rating is for application when dorsiflexion of either 
the major or the minor wrist is limited to less than 15 
degrees or when palmar flexion of either the major or the 
minor wrist is limited in line with the forearm.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  38 C.F.R. 
§ 4.59 also contemplates consideration of painful motion as 
an important factor of disability and provides that evidence 
of painful motion should be carefully noted.  

Turning to the record, the veteran injured his right wrist 
after reportedly falling down some stairs in December 1995.  
Private medical examination in May 1996 revealed significant 
loss of motion of the right wrist with only 15 degrees of 
extension and 30 degrees of flexion.  There was localized 
tenderness and some synovial thickening, but no restricted 
motion of the fingers.  The pertinent diagnostic impression 
was chronic synovitis of the right wrist with spraining 
injury and activation of acute synovitis.  The examiner 
offered an opinion to the effect that the fall was consistent 
with giving way related to the veteran's already service-
connected right knee disability. 

On VA examination in June 1996, it was reported that the 
veteran was right-handed.  He complained of intermittent 
right wrist pain.  No localized tenderness or muscle spasm 
was noted, and there was no sign of inflammation.  There was 
no swelling or deformity.  Range of motion testing revealed 
dorsiflexion to 40 degrees with pain at the end of the range 
of motion.  Palmar flexion was to 25 degrees with pain at the 
end of the range of motion.  Ulnar deviation was to 35 
degrees with no pain; pronation and supination were to 80 
degrees with no pain.  The pertinent diagnosis was 
degenerative joint disease of the right wrist, exacerbated by 
injury.  

As noted earlier, by rating decision in July 1996, the RO 
established secondary service connection for right wrist 
disability described for rating purposes as synovitis of the 
right wrist, and a 10 percent rating was assigned.

The veteran underwent another VA examination in March 1997.  
It was noted that the veteran had been treated in the past 
for his right wrist pain with injections and pain medication.  
The veteran reported for the examination wearing a right 
wrist brace.  He reported that he was able to use his right 
hand for dressing and eating, but could not use tools in the 
right hand.  He further reported weekly flare-ups of pain and 
swelling.  Easy fatigability was reported with difficulty 
writing, especially during flare-ups.  Pain with lifting more 
than 15 pounds and opening the refrigerator door was also 
reported.   Examination revealed mild atrophy of the right 
forearm compared to the left.  Grasp of the right hand was 
reported as 60 units whereas grasp of the left hand was 
reported to be 200 units indicating weakness of the grasp of 
the right hand.  The veteran was able to make a good fist 
with each hand.  No swelling or deformity were noted.  
Flexion of the right wrist was to 40 degrees, extension was 
to 45 degrees, radial deviation was to 10 degrees and ulnar 
deviation was to 30 degrees.  There was pain on all of the 
wrist motions, but the wrist was not tender to palpation.  
The examination diagnosis was cystic and degenerative changes 
of the right wrist with flare-ups with pain, swelling, 
fatigability, weakness and weakness of grasp, but no 
incoordination.  

In February 2000, the veteran was afforded another VA 
examination.  A suggestion of swelling was noted on the 
dorsum of the wrist with significant tenderness at the dorsum 
aspect of the base of the second and third metacarpals.  
Extension was to less than 10 degrees and flexion was to 20 
degrees.  Supination was to 75 degrees, pronation was to 80 
degrees, radial deviation was to 5 degrees and ulnar 
deviation was to 15 degrees.  The examiner commented that 
there was definite painful limitation of motion.   The 
examiner also reported very definite evidence of advanced 
degenerative arthritis of the right wrist with synovitis in 
association with the arthritic reaction.  The right wrist 
disability was described as obviously significant with marked 
functional impairment related to activities such as pushing, 
pulling, lifting and rotary type of activities of the 
forearm/wrist.  Impairment due to advanced structural 
(degenerative) changes with associated pain and secondary 
weakness was reported, but with no indication of instability, 
incoordination or fatigability.  

Also of record are VA outpatient records dated in 1998 and 
1999 which include references to right wrist complaints and 
treatment. 

It is readily apparent that the veteran suffers significant 
right wrist disability.  However, the current 10 percent 
rating is the highest available under Diagnostic Code 5215 
for limitation of motion.  While there is clearly evidence of 
additional functional impairment due to pain and weakness, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 do not apply 
when a veteran is at the maximum rating for limitation of 
motion.  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  

Looking to other potentially applicable Diagnostic Codes, the 
Board notes that ratings in excess of 10 percent are 
available under Code 5214.  However, that Code requires 
ankylosis.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  
Shipwash v. Brown, 8 Vet.App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27TH ED. 1988).  
In the present case there is no ankylosis as the evidence 
shows that the veteran does retain some motion of the right 
wrist and there is no indication that there is effectively 
complete loss of motion due to pain or weakness.  In other 
words, application of Diagnostic Code 5214 for ankylosis is 
not appropriate based on the evidence in this case. 

The Board acknowledges here that at least one examiner has 
suggested that there is also some related impairment of the 
forearm in association with the right wrist.  With this in 
mind, the provisions of Diagnostic Code 5213 must be 
considered.  Under this Code, a rating of 20 percent is 
warranted where there is limitation of pronation with 
"motion lost beyond last quarter of arc, the hand does not 
approach full pronation."  However, the evidence in this 
case shows pronation to 80 degrees.  Normal pronation of the 
forearm is to 80 degrees.  38 C.F.R. § 4.71, Plate I.  It 
therefore does not appear that a rating in excess of 10 
percent is warranted under Diagnostic Code 5213.  

In sum, while the record shows significant right wrist 
impairment, under applicable diagnostic criteria there is no 
basis for assigning a higher rating for the veteran's right 
wrist disability in this case.  The current 10 percent rating 
is the highest available under Code 5313, and there is no 
ankylosis to permit application of Diagnostic Code 5214.  
Moreover, the evidence does not otherwise show that the 
criteria for a higher rating under any other potentially 
applicable Code have been met.  The Board stresses here that 
while it recognizes the veteran's disability, it is not free 
to deviate from the diagnostic criteria set forth by 
regulation.  38 U.S.C.A. § 7104(c).  The preponderance of the 
evidence in this case is against entitlement to a rating in 
excess of 10 percent.  

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

